 



[*] = information redacted pursuant to a confidential treatment request. Such
omitted information has been filed separately with the Securities and Exchange
Commission.
Exhibit 10.82
Execution Copy — 9/20/06
SECURITY AGREEMENT
     This SECURITY AGREEMENT (this “Agreement”) is made this 20th day of
September, 2006, between COMMERCE ENERGY, INC., a California Corporation
(“Commerce Energy”), and PACIFIC SUMMIT ENERGY LLC, a Delaware limited liability
company (“PSE”).
W I T N E S S E T H:
     WHEREAS, Commerce Energy and PSE are parties to that certain NAESB dated
January 1, 2006 (as amended, restated, supplemented or otherwise modified from
time to time, the “Master Agreement”);
     WHEREAS, Commerce Energy and PSE are parties to that certain Operating
Agreement dated the date hereof (as amended, restated, supplemented or otherwise
modified from time to time, the “Operating Agreement”) pursuant to which PSE has
agreed to supply, from time to time under the Master Agreement, natural gas to
Commerce Energy for resale to certain Designated Customers (as defined in the
Agreement) on the condition that Commerce Energy enter into this Security
Agreement;
     WHEREAS, Commerce Energy is a wholly-owned subsidiary of Commerce Energy
Group, Inc. (“Commerce Energy Group”), a Delaware corporation; and
     WHEREAS, in order to induce PSE to enter into the Transaction Documents and
to induce PSE to perform its obligations under the Master Agreement and the
Operating Agreement, Commerce Energy has agreed to grant a continuing Lien on
the Collateral (as hereinafter defined) to secure the prompt and complete
payment, observance and performance of, among other things, the obligations of
Commerce Energy arising under the Master Agreement, the Operating Agreement,
and/or the Transaction Documents (being hereinafter referred to as the “Secured
Obligations”), by the granting of the security interest contemplated by this
Agreement.
     NOW, THEREFORE, for and in consideration of the recitals made above and
other good and valuable consideration, the receipt, sufficiency and adequacy of
which are hereby acknowledged, the parties hereto agree as follows
     1. Defined Terms.
          (a) All capitalized terms used herein without definition shall have
the meanings ascribed thereto in the Master Agreement or the Agreement.
          (b) “Affiliate” means, as to any person, any entity that directly or
indirectly controls, is controlled by, or is under common control with, such
person. For purposes of this definition, “control” means the possession,
directly or indirectly, of the power to (a) vote ten percent (10%) or more of
the securities having ordinary voting power for the election of directors of
such person, or (b) direct or cause the direction of management and policies of
a business, whether through the ownership of voting securities, by contract or
otherwise and either alone or in conjunction with others or any group.

 



--------------------------------------------------------------------------------



 



          (c) “Assigned Customer” means any customer that Commerce Energy and
PSE agree will be included as a Designated Customer as set forth from time to
time in Exhibit A to the Operating Agreement (which is, as such Exhibit A may be
amended by mutual written agreement of Commerce Energy and PSE, incorporated
herein by reference) or an Affiliate from whom Commerce Energy has rights to
receive payments.
          (d) “Chattel Paper” means “chattel paper” as that term is defined in
the UCC and, in any event, including, tangible chattel paper and electronic
chattel paper.
          (e) “Customer Term Contract” has the meaning given to such term in the
Operating Agreement.
          (f) “Customer Revenues” means all cash, property, Chattel Paper,
Instruments or other value transferred, paid, payable, distributed or
distributable to or for the account of Commerce Energy by Assigned Customers as
payment for natural gas purchases and related services and any other right of
Commerce Energy to payment pursuant to a Term Contract.
          (g) “Instruments” means “instruments,” “promissory notes,” “letters of
credit,” “drafts,” “documents,” “letter of credit rights” and “investment
property” (each as defined in the UCC), whether certificated or uncertificated,
including, security entitlements, securities accounts, commodity contracts,
commodity accounts, and any and all supporting obligations in respect thereof.
          (h) “Lien” means any lien, claim, charge, pledge, security interest,
deed of trust, mortgage, or other encumbrance.
          (i) “Lockbox” means post office box number Commerce Energy Lkbx 2043
RemitStream, 8th Floor, 350 North Orleans Street, Chicago, IL 60654, and bank
account number [*] (ABA Routing [*]) (“Lockbox Account”) related thereto
established in the name of “Pacific Summit Energy, LLC as Pledgee of Commerce
Energy, Inc. pursuant to the Lockbox Agreement.
          (j) “Lockbox Agreement” means that certain Blocked Account Control
Agreement (with lockbox services) dated as of the date hereof among Commerce
Energy, PSE and [Wachovia Bank NA] (“Wachovia”), as such agreement may be
amended, restated, supplemented or otherwise modified from time to time.
          (k) “Notice of Control” has the meaning given to such term in
Section 9(i).
          (l) “Specified Event of Default” means (i) an Event of Default under
and as defined in the Master Agreement; (ii) the failure of Commerce Energy to
perform, comply with or observe any term, covenant or obligation applicable to
it under this Agreement, the Operating Agreement or any Transaction Document
with respect to its provision to PSE of any required
 

[*]   = Information redacted pursuant to a confidential treatment request. Such
omitted information has been filed separately with the Securities and Exchange
Commission.

- 2 -



--------------------------------------------------------------------------------



 



report, statement, or information if such failure shall remain unremedied for
two (2) business days after written notice thereof shall have been given to
Commerce Energy by PSE; or (iii) the failure of Commerce Energy to perform, or
comply with, or observe any other term, covenant or obligation applicable to it
under this Agreement, the Operating Agreement or a Transaction Document if such
failure shall remain unremedied for two (2) business days after written notice
thereof shall have been given to Commerce Energy by PSE (including, without
limitation, any failure by Commerce Energy to pay PSE the Monthly PSE
Distribution (as defined in Section 7 below) on the Monthly Accounting Date (as
defined in Section 7 below)).
          (m) “Transaction Documents” means this Agreement, any transaction
confirmations entered pursuant to the Master Agreement, the Operating Agreement,
the Lockbox Agreement and all other agreements, Instruments or documents which
are executed and delivered from time to time by Commerce Energy or Commerce
Energy Group to PSE in connection with or in support of the Master Agreement and
the Operating Agreement.
          (n) “UCC” means the Uniform Commercial Code as in effect from time to
time in the State of California.
     2. Grant of Security. Commerce Energy hereby unconditionally grants,
assigns and pledges to PSE a continuing security interest in and security title
to (together with a right of setoff) (hereinafter referred to as the “Security
Interest”), Commerce Energy’s right, title and interest in and to the following,
whether now owned or hereafter acquired or arising (collectively, the
“Collateral”):
          (a) all of Commerce Energy’s interest in the Lockbox;
          (b) all of Commerce Energy’s, interest in the Lockbox Agreement;
          (c) all Customer Term Contracts
          (d) all billed and unbilled accounts receivable resulting from the
Customer Term Contracts (the “Accounts”);
          (e) all Customer Revenues, security deposits, prepayments, credit card
account payments and authorizations and other supporting obligations of Assigned
Customers related to the Customer Term Contracts; and
          (f) all of the proceeds and products, whether tangible or intangible,
of any of the foregoing, and any and all Customer Revenues, money, or other
tangible or intangible property resulting from the sale, exchange, collection,
or other disposition of any of the foregoing, and all proceeds of any such
proceeds, or any portion thereof or interest therein (the “Proceeds”).
     3. Security for Obligations. This Agreement and the Security Interest
created hereby secures the payment and performance of all the Secured
Obligations. Without limiting the generality of the foregoing, this Agreement
secures the payment of all amounts which constitute part of the Secured
Obligations and would be owed by Commerce Energy to PSE but for the fact

- 3 -



--------------------------------------------------------------------------------



 



that they are unenforceable or not allowable due to the existence of a
bankruptcy action involving Commerce Energy.
     4. Commerce Energy Remains Liable. Anything herein to the contrary
notwithstanding, (a) Commerce Energy shall remain liable under the contracts and
agreements included in the Collateral to the extent set forth therein to perform
all of the duties and obligations thereunder to the same extent as if this
Agreement had not been executed, (b) the exercise by PSE of any of the rights
hereunder shall not release Commerce Energy from any of its duties or
obligations under the contracts and agreements included in the Collateral, and
(c) PSE shall not have any obligation or liability under the contracts and
agreements included in the Collateral by reason of this Agreement, nor shall PSE
be obligated to perform any of the obligations or duties of Commerce Energy
hereunder or to take any action to collect or enforce any claim for payment
assigned hereunder. Until a Specified Event of Default shall occur and be
continuing, except as otherwise provided in this Agreement or other Transaction
Documents, Commerce Energy shall have the right to possession and enjoyment of
the Collateral for the purpose of conducting the ordinary course of its
business, subject to and upon the terms hereof and of the Transaction Documents.
     5. Representations and Warranties. Commerce Energy hereby represents and
warrants as follows:
          (a) The exact legal name of Commerce Energy is set forth on the
signature pages of this Agreement. Commerce Energy does not conduct, and, during
the five-year period immediately preceding the date of this Agreement, Commerce
Energy has not conducted, business under any trade name or other name other than
those set forth on Schedule 1, attached hereto. The Internal Revenue Service
taxpayer identification number and the organizational identification number
issued by the state of formation of Commerce Energy is listed next to Commerce
Energy’s name on Schedule 1 attached hereto.
          (b) This Agreement creates a valid security interest in the Collateral
of Commerce Energy, to the extent a security interest therein can be created
under the UCC, securing the payment of the Secured Obligations. Except to the
extent a security interest in the Collateral cannot be perfected by the filing
of a UCC financing statement under the UCC, all filings and other actions
necessary or desirable to perfect and protect such security interest have been
duly taken or will have been taken upon the filing of UCC financing statements
listing Commerce Energy, as a debtor, and PSE, as secured party, in the
jurisdiction(s) listed next to Commerce Energy’s name on Schedule 2 attached
hereto. Upon the making of such filings, PSE shall have a perfected security
interest in the Collateral of Commerce Energy to the extent such security
interest can be perfected by the filing of a financing statement under the UCC
free and clear of any Liens other than the Lien of PSE. Commerce Energy, as of
the date of this Agreement, is incorporated in the State of California.
     6. Covenants. Commerce Energy covenants and agrees with PSE that from and
after the date of this Agreement and until the date of termination of this
Agreement, Commerce Energy shall abide by the following:

- 4 -



--------------------------------------------------------------------------------



 



          (a) Control Agreements. Commerce Energy shall enter into the Lockbox
Agreement with PSE and Wachovia for the Lockbox.
          (b) Change Name; Reincorporate. Commerce Energy covenants and agrees
that it will not, without at least thirty (30) days prior written notice to PSE,
change its name or reincorporate or reorganize itself under the laws of any
jurisdiction other than the jurisdiction in which Commerce Energy is
incorporated or organized as of the date of this Agreement.
          (c) Transfers and Other Liens. Commerce Energy shall not (i) sell,
assign (by operation of law or otherwise) or otherwise dispose of, or grant any
option with respect to, any of the Collateral or (ii) create or permit to exist
any Lien, security interest, option or other charge or encumbrance upon or with
respect to any of the Collateral, except for the Liens of PSE. The inclusion of
Proceeds in the Collateral shall not be deemed to constitute PSE’s consent to
any sale or other disposition of any of the Collateral except as expressly
permitted in this Agreement or the other Transaction Documents.
          (d) Deposits into the Lockbox. (i) All Customer Revenues received by
Commerce Energy (whether distributed or paid to Commerce Energy or an Affiliate
by any other person or entity) shall be deposited into the Lockbox; (ii) on or
prior to the date of this Agreement, Commerce Energy shall have irrevocably
instructed each Assigned Customer and all other persons or entities paying
Customer Revenues to make such payments to the Lockbox; (iii) Commerce Energy
shall instruct all future Assigned Customers and all other persons or entities
at any time paying Customer Revenues to make such payments to the Lockbox; and
(iv) Commerce Energy shall cause all such persons or entities to agree to make
such payments to the Lockbox. In the event any such person incorrectly makes
payment to Commerce Energy or its Affiliate, Commerce Energy or its Affiliate
shall immediately notify PSE and immediately cause such payment to be deposited
into the Lockbox. Until such payment is deposited in the Lockbox, Commerce
Energy or its Affiliate shall be deemed to hold such payment in trust for PSE.
          (e) Collateral Balance Reports. No later than five (5) Business Days
before the first day of each month, Commerce Energy will prepare and make
available to PSE a monthly forecast of its estimated receipts and disbursement
schedule which will include all planned disbursement amounts that Commerce
Energy will pay from the Lockbox including an estimate of PSE’s natural gas
costs. Commerce Energy will update this forecast twice per month (the 10th day
of the month and the 24th day (if such day is a Saturday or holiday then the
next business day) during such month to reflect actual receipts and
disbursements for such period and adjust forecasts for the remainder of such
month).
          (f) Financial Statements. If Commerce Energy ever ceases to make its
financial statements publicly available, Commerce Energy agrees to provide PSE
with such financial statements that PSE reasonably requests.
          (g) Lockbox Balance. Commerce Energy shall not permit the balance of
the Lockbox Account to be less than the Minimum Deposit Amount. The Minimum
Deposit Amount shall mean: (1) One Million Seven Hundred Fifty Thousand and
00/100 U.S. Dollars ($1,750,000) for the period from the date hereof until
October 10, 2006, (2) Three Million Five

- 5 -



--------------------------------------------------------------------------------



 



Hundred Thousand and 00/100 U.S. Dollars ($3,500,000) for the period from
October 10, 2006 until January 20, 2007, and (3) an amount equal to the Minimum
Deposit Amount as determined in Schedule 3 attached hereto. In lieu of
depositing all or any part of the Minimum Deposit Amount into the Lockbox,
Commerce may post a letter of credit, in a form reasonably acceptable to PSE.
          (h) Form of Customer Term Contracts. Commerce Energy shall inform
PSE’s of any changes to the Customer Term Contract for structured term
transactions and Commerce shall notify PSE of any material changes to such form
prior to use, and such Customer Term Contracts shall contain assignment
provisions reasonably satisfactory to PSE. All structured Customer Term
Contracts shall be hedged by Commerce Energy pursuant to the Commerce Energy
approved Risk Policies and Procedures, a copy of which shall be provided to PSE.
The Commerce Energy Risk Oversight Committee will approve any deviation from
these policies and shall promptly report such deviation to PSE.
          (i) Audit of Collateral. Commerce Energy agrees PSE may audit any
Account or Customer Term Contract on a quarterly basis. Commerce Energy will
provide PSE the contracts and data necessary for the audit. PSE shall provide
Commerce Energy with reasonable advanced notice of any audit and shall conduct
any audit in a reasonable manner that minimizes any potential disruption to
Commerce Energy’s customers.
          (j) Collateral Lists. On a monthly basis, Commerce Energy shall
provide PSE with a schedule of the current Customer Term Contracts being
serviced by natural gas being provided by PSE (which shall include the name and
address of each Customer Assignee, and a description of the nature of each
Customer Term Contract).
     7. Ordinary Course Withdrawals from the Lockbox Account. So long as PSE has
not delivered a notice to the Depository Bank in accordance with Paragraph 3 of
the Lockbox Agreement, Commerce Energy and PSE agree that withdrawals from the
Lockbox Account shall be made pursuant to a monthly joint written instruction to
the Depository Bank (as defined in the Lockbox Agreement) on the 25th day of
each calendar month (“Monthly Accounting Date”). Commerce Energy and PSE agree
to obtain a statement from the Depository Bank regarding the amount of funds
available in the Lockbox Account as of the Monthly Accounting Date. Commerce
Energy and PSE agree that the monthly written instruction they submit to the
Depository Bank shall provide for a monthly distribution in the following order
of priority, but only to the extent funds are available for withdrawal from the
Lockbox Account:
     FIRST: a distribution first to PSE equal to all amounts due and payable by
Commerce Energy to PSE (“Monthly PSE Distribution”);
     SECOND: a distribution to Commerce Energy equal to the amount by which the
remaining funds in the Lockbox Account as of the Monthly Accounting Date exceeds
the Adjusted Minimum Deposit Amount. The Adjusted Minimum Deposit Amount shall
equal the Minimum Deposit Amount minus the amount of any letters of credit
posted by Commerce Energy in lieu of all or a portion of the Minimum Deposit
Amount in accordance with Section 6(g) of this Agreement.

- 6 -



--------------------------------------------------------------------------------



 



     If PSE delivers a notice to the Depository Bank in accordance with
Paragraph 3 of the Lockbox Agreement, PSE shall thereafter be entitled to any
rights under the Lockbox Agreement, including the right to make withdrawals
from, and otherwise control, the Lockbox Account without the consent of Commerce
Energy in accordance with Paragraph 3 of the Lockbox Agreement.
     8. Further Assurances.
          (a) Commerce Energy agrees that from time to time, at its own expense,
it will promptly execute and deliver all further instruments, notices and
documents, and take all further action, that may be necessary or that PSE may
reasonably request, in order to perfect and protect any security interest
granted or purported to be granted hereby or to enable PSE to exercise and
enforce its rights and remedies hereunder with respect to any of the Collateral.
          (b) Commerce Energy authorizes the filing of such financing or
continuation statements, or amendments thereto, and Commerce Energy will execute
and deliver to PSE such other instruments or notices, as may be necessary or as
PSE may reasonably request, in order to perfect and preserve the Security
Interest granted or purported to be granted hereby.
          (c) Commerce Energy authorizes PSE to file, transmit, or communicate,
as applicable, UCC financing statements, in-lieu financing statements,
continuation statements and amendments describing the Collateral, in order to
perfect PSE’s security interest in the Collateral without Commerce Energy’s
signature to the extent permitted by applicable law. A photocopy or other
reproduction of this Agreement or any financing statement covering the
Collateral or any part thereof shall be sufficient as a financing statement
where permitted by applicable law. Commerce Energy also hereby ratifies its
authorization for PSE to have filed in any jurisdiction any UCC financing
statements, in-lieu of UCC financing statements or amendments thereto if filed
prior to the date hereof.
          (d) Commerce Energy acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement filed in connection with this Agreement without the prior
written consent of PSE, subject to Commerce Energy’s rights under
Section 9-509(d)(2) of the UCC.
          (e) Commerce Energy agrees to maintain any deposits with utilities
that may be necessary to operate its business and shall provide PSE with prompt
notice of any request Commerce Energy receives from a utility indicating that
Commerce Energy has not complied with such deposit requirements. Commerce Energy
agrees to maintain its corporate existence, comply with all applicable laws and
regulations necessary to perform the Customer Term Contracts, comply with the
terms of the Customer Term Contracts and provide PSE with any notifications
received from any Assigned Customer indicating that Commerce Energy is in
default under a Customer Term Contract or that the Assigned Customer intends to
terminate a Customer Term Contract. Commerce Energy also agrees to notify each
utility that all invoices sent to any Assigned Customer shall instruct the
Assigned Customer to send all payments to the Lock Box and request each utility
to notify PSE prior to making any changes to such billing instructions.

- 7 -



--------------------------------------------------------------------------------



 



     9. PSE’s Duties. The powers conferred on PSE hereunder are solely to
protect PSE’s interest in the Collateral and shall not impose any duty upon PSE
to exercise any such powers. PSE shall have no duty as to any Collateral or as
to the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral. PSE shall be deemed to have
exercised reasonable care in the custody and preservation of any Collateral in
its actual possession if such Collateral is accorded treatment substantially
equal to that which PSE accords its own property.
     10. Remedies. Upon the occurrence and during the continuance of a Specified
Event of Default:
          (a) PSE may exercise in respect of the Collateral, in addition to
other rights and remedies provided for herein, in the other Transaction
Documents, or otherwise available to it, all the rights and remedies of a
secured party upon a default under the UCC. PSE shall have full power to sell,
lease, transfer or otherwise deal with the Collateral in its own name or that of
Commerce Energy. PSE may require that some or all of the Customer Term Contracts
be assigned to PSE; provided, however, that nothing herein shall require PSE to
accept assignment of any such Customer Term Contracts. PSE may sell the
Collateral or any part thereof in a public or private sale. PSE may in its sole
discretion assign its interest in any or all of the Customer Term Contracts
acquired under this Agreement. Unless the Collateral threatens to decline
speedily in value or is of a type customarily sold on a recognized market, PSE
shall give Commerce Energy reasonable notice of the time after which any private
sale or any other intended disposition of the Collateral is to be made. The
requirements of reasonable notice shall be met if such notice is given at lease
ten (10) days prior to the time of the private sale or disposition and
specifically such notice shall constitute a reasonable “authenticated
notification of disposition” within the meaning of Section 9-611 of the UCC, as
in effect from time to time in any applicable jurisdiction. PSE may appoint a
receiver who may be an employee or Affiliate of PSE and who may serve, without
bond, to act with respect to the Collateral. All expenses relating to the
disposition of the Collateral, including the expenses of retaking, holding,
insuring, preparing for sale and selling the Collateral and the reasonable
expenses of the receiver and its attorney, shall become a part of the Secured
Obligations and shall be payable on demand.
          (b) Any cash held by PSE as Collateral and all cash proceeds received
by PSE in respect of any sale of, collection from, or other realization upon all
or any part of the Collateral shall be applied in whole or in part by PSE
against, all or any part of the Secured Obligations. Any surplus of such cash or
cash proceeds held by PSE and remaining after payment in full of all the Secured
Obligations shall be delivered to Commerce Energy.
          (c) PSE (or its designee) may proceed to perform any and all of the
obligations of Commerce Energy contained in any Customer Term Contract and may
exercise any and all rights of Commerce Energy therein contained as fully as
Commerce Energy itself could.
          (d) PSE may ask, demand, collect, sue for, recover, compromise,
receive and give acquittance and receipts for moneys due and to become due under
or in connection with the Collateral.

- 8 -



--------------------------------------------------------------------------------



 



          (e) PSE may receive, endorse, and collect any drafts or other
Instruments and Chattel Paper comprising any part of the Collateral.
          (f) PSE may file any claims or take any action or institute any
proceedings which PSE may deem necessary or desirable for the collection of any
of the Collateral or otherwise to enforce the rights of PSE with respect to any
of the Collateral.
          (g) PSE may supply goods, if any, necessary to fulfill in whole or in
part the purchase order of any Person obligated to Commerce Energy in respect of
any Account.
          (h) PSE may deliver a notice under Section 3 of the Lockbox Agreement
to Wachovia directing Wachovia to comply with orders, notices, requests and
other instructions from PSE (such notice referred to herein as a (“Notice of
Control”) and exercise its rights under the Lockbox Agreement, including the
right to control disbursements from the Lockbox, withdraw and receive money from
the Lockbox, and to apply such amounts in satisfaction of the Secured
Obligations.
     11. Remedies Cumulative. Each right, power, and remedy of PSE as provided
for in this Agreement or in the other Transaction Documents or now or hereafter
existing at law or in equity or by statute or otherwise shall be cumulative and
concurrent and shall be in addition to every other right, power, or remedy
provided for in this Agreement or in the other Transaction Documents or now or
hereafter existing at law or in equity or by statute or otherwise, and the
exercise or beginning of the exercise or the refraining of the exercise by PSE,
of any one or more of such rights, powers or remedies shall not preclude the
simultaneous or later exercise by PSE of any or all such other rights, powers or
remedies.
     12. Marshalling. PSE shall not be required to marshal any present or future
collateral security (including but not limited to the Collateral) for, or other
assurances of payment of, the Secured Obligations or any of them or to resort to
such collateral security or other assurances of payment in any particular order,
and all of its rights and remedies hereunder and in respect of such collateral
security and other assurances of payment shall be cumulative and in addition to
all other rights and remedies, however existing or arising. To the extent that
it lawfully may, Commerce Energy hereby agrees that it will not invoke any law
relating to the marshalling of collateral which might cause delay in or impede
the enforcement of PSE’s rights and remedies under this Agreement or under any
other instrument creating or evidencing any of the Secured Obligations or under
which any of the Secured Obligations is outstanding or by which any of the
Secured Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, Commerce Energy hereby irrevocably waives the
benefits of all such laws.
     13. Indemnity and Expenses.
          (a) Commerce Energy agrees to indemnify PSE from and against all
claims, lawsuits and liabilities (including reasonable attorneys’ fees) growing
out of or resulting from this Agreement (including, without limitation,
enforcement of this Agreement) or any other Transaction Document, except claims,
losses or liabilities resulting from the gross negligence or willful misconduct
of PSE.

- 9 -



--------------------------------------------------------------------------------



 



          (b) Commerce Energy shall, upon demand, pay to PSE the amount of any
and all expenses, including, without limitation, the reasonable fees and
expenses of its counsel incurred and the fees and expenses of any experts and
agents, which PSE may incur in connection with (i) the custody, preservation,
use or operation of, or, upon a Specified Event of Default, the sale of,
collection from, or other realization upon, any of the Collateral in accordance
with this Agreement and the other Transaction Documents, (ii) the exercise or
enforcement of any of the rights of PSE hereunder or (iii) the failure by
Commerce Energy to perform or observe any of the provisions hereof
     14. Merger, Amendments; Etc. THIS WRITTEN AGREEMENT, TOGETHER WITH THE
OTHER TRANSACTION DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES. No waiver of any provision of this Agreement, and no consent to any
departure by Commerce Energy herefrom, shall in any event be effective unless
the same shall be in writing and signed by PSE, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given. No amendment of any provision of this Agreement shall be
effective unless the same shall be in writing and signed by PSE and Commerce
Energy.
     15. Addresses for Notices. All notices and other communications provided
for hereunder shall be given in the form and manner described under the Master
Agreements and shall be delivered to PSE and to Commerce Energy at the following
addresses:
if to PSE, at:
Pacific Summit Energy LLC
4675 MacArthur Court
Suite 1170
Newport Beach, California 92660
Attn: RanDe Patterson
Telephone:       (949) 777-3203
Fax:       (949) 777-3233
if to Commerce Energy, at:
Commerce Energy, Inc.
600 Anton Boulevard
Suite 2000
Costa Mesa, CA 92626
Attn : Rob Gunnin
Telephone:       (714) 259-2502
Fax:       (714) 259-2592
or, as to any party, at such other address as shall be designated by such party
in a written notice to the other party.

- 10 -



--------------------------------------------------------------------------------



 



     16. Continuing Security Interest. This Agreement shall create a continuing
security interest in the Collateral and shall (a) remain in full force and
effect until the Secured Obligations have been paid in full or otherwise paid or
performed to the satisfaction of PSE, (b) be binding upon Commerce Energy, and
its successors and assigns, and (c) inure to the benefit of, and be enforceable
by, PSE, and its successors, transferees and assigns. Upon payment in full, or
other payment or performance to the satisfaction of PSE, of the Secured
Obligations, the Security Interest granted hereby shall terminate and all rights
to the Collateral shall revert to Commerce Energy or any other Person entitled
thereto. At such time, PSE will authorize the filing of appropriate UCC
termination statements to terminate such Security Interests. No transfer or
renewal, extension, assignment or termination of this Agreement or of the Master
Agreements, any other Transaction Document, or any other instrument or document
executed and delivered by Commerce Energy to PSE nor any additional loans made
by PSE to Commerce Energy, nor the taking of further security, nor the retaking
or re-delivery of the Collateral to Commerce Energy by PSE, nor any other act of
PSE shall release Commerce Energy from any obligation, except a release or
discharge executed in writing by PSE with respect to such obligation or payment
of such obligation or upon payment in full, or other payment or performance to
the satisfaction of PSE, of the Secured Obligations. PSE shall not by any act,
delay, omission or otherwise, be deemed to have waived any of its rights or
remedies hereunder, unless such waiver is in writing and signed by PSE and then
only to the extent therein set forth. A waiver by PSE of any right or remedy on
any occasion shall not be construed as a bar to the exercise of any such right
or remedy which PSE would otherwise have had on any other occasion. Whenever the
consent of PSE is required under this Agreement, the granting of such consent by
PSE in any instance shall not constitute continuing consent to any subsequent
instance where such consent is required, and in all cases such consent may be
granted or withheld in the sole discretion of PSE.
     17. Governing Law. This Agreement is intended to take effect as a sealed
instrument and shall be construed in accordance with and governed by the laws of
the State of California, without regard to the conflict of laws principles
thereof, except to the extent that the validity or perfection of the Security
Interest hereunder, or remedies hereunder, in respect of any particular
Collateral are governed by the laws of a jurisdiction other than the State of
California.
     18. Miscellaneous
          (a) This Agreement may be executed in any number of counterparts, each
of which shall be deemed to be an original, but all such separate counterparts
shall together constitute but one and the same instrument. In proving this
Agreement or any other Transaction Document in any judicial proceedings, it
shall not be necessary to produce or account for more than one such counterpart
signed by the party against whom such enforcement is sought. Any signatures
delivered by a party by facsimile transmission or by e-mail transmission shall
be deemed an original signature hereto.
          (b) Any provision of this Agreement which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction.

- 11 -



--------------------------------------------------------------------------------



 



          (c) Headings used in this Agreement are for convenience only and shall
not be used in connection with the interpretation of any provision hereof.
          (d) The pronouns used herein shall include, when appropriate, either
gender and both singular and plural, and the grammatical construction of
sentences shall conform thereto.
[remainder of page intentionally left blank]

- 12 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned parties hereto have executed this
Agreement by and through their duly authorized officers, as of the day and year
first above written.

            COMMERCE ENERGY, INC.
      By:   /s/ Steven S. Boss       Name:   Steven S. Boss        Title:  
Chief Executive officer        PACIFIC SUMMIT ENERGY LLC
      By:   /s/ Brian Mock       Name:   Brian Mock       Title:   President  

 



--------------------------------------------------------------------------------



 



         

SCHEDULE 1
NAME; FEIN; ORGANIZATIONAL
IDENTIFICATION NUMBER
COMMERCE ENERGY, INC.
Organization: California
FEIN: 33-0769555

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
LIST OF UCC FILING JURISDICTIONS

         
Name
 
  Jurisdiction(s)
 
   
 
       
Commerce Energy, Inc.
  California    

 